U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO 1 TO FORM 10-K Mark One x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NO. 000-53104 INFOSPI, INC. (Name of small business issuer in its charter) NEVADA 51-0668045 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 19495 Biscayne Blvd. Suite 411 Aventura, Florida 33180 (305) 932-9795 (Issuer's telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered : NONE Securities registered pursuant to Section 12(g) of the Act: COMMON STOCK, $0.001 (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Indicate by check mark if the registration is a well-known seasoned issuer as defined in Rule 403 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.x Yeso No Indicate by check mark whether the registrant has (i) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o YesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filed o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business of the registrant’s most recently completed second fiscal quarter: June 30, 2009: $ ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS N/A Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE REGISTRANTS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of May 10, 2010: 69,990,258 shares of Common Stock, $0.001 DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (i) any annual report to security holders; (ii) any proxy or information statement; and (iii) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 (the "Securities Act"). The listed documents should be clearly described for identification purposes (e.g. annual reports to security holders for fiscal year ended December 24, 1990). N/A Transitional Small Business Disclosure Format (Check one): Yeso No x INFOSPI, INC. AMENDMENT NO. 1 TO FORM 10-K INDEX PAGE Item1. Business 4 Item1A. Risk Factors 7 Item1B. Unresolved Staff Comments 12 Item2. Properties 12 Item3. Legal Proceedings 12 Item4. Removed and Reserved 12 Item5. Market for Registrant's Common Equity,Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item6. Selected Financial Data 15 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operation 16 Item7A. Quantity and Qualitative Disclosure About Market Risks Item8. Financial Statements and Supplemental Data 21 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 37 Item9A. Controls and Procedures 37 Item9B. Other Information 38 Item10. Directors, Executive Officers and Corporate Governance 38 Item11. Executive Compensation 42 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 44 Item13. Certain Relationships and Related Transactions and Director Independence 45 Item14. Principal Accountant Fees and Services 45 Item15. Exhibits and Financial Statement Schedules 46 2 Except for statements of historical fact, certain information contained herein constitutes “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements are usually identified by our use of certain terminology, including “will,” “believes,” “may,” “expects,” “should,” “seeks,” “anticipates,” or “intends,” or by discussions of strategy or intentions. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results or achievements to be materially different from any future results or achievements expressed or implied by such forward-looking statements. Such factors include, among others, our history of operating losses and uncertainty of future profitability; our lack of working capital and uncertainty regarding our ability to continue as a going concern; uncertainty of access to additional capital; dependence on consultants and third parties as well as those factors discussed in the sections entitled “Risk Factors,” “Business,” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”If one or more of these risks or uncertainties materializes, or if underlying assumptions prove incorrect, our actual results may vary materially from those expected, estimated, or projected. Forward-looking statements in this document are not a prediction of future events or circumstances, and those future events or circumstances may not occur. Given these uncertainties, users of the information included herein, including investors and prospective investors are cautioned not to place undue reliance on such forward-looking statements. We do not assume responsibility for the accuracy and completeness of these statements. All references in this Annual Report on Form 10-K to the terms “we,” “our,” “us,” “INSP,” and the “Company” refer to InfoSpi, Inc. AVAILABLE INFORMATION InfoSpi, Inc. files annual, quarterly, current reports, proxy statements, and other information with the Securities and Exchange Commission (the "Commission"). You may read and copy documents referred to in this Annual Report on Form 10-K that have been filed with the Commission at the Commission's Public Reference Room, 450 Fifth Street, N.W., Washington, D.C. You may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. You can also obtain copies of our Commission filings by going to the Commission's website at http://www.sec.gov. This Annual Report on Form 10-K is being amended based upon the advisement from our newly appointed public accountants, Randall N. Drake, CPA., P.A. (“Drake”), that our financial statements reviewed and/or audited by our prior independent public accountant, Cornell, Beale & Leigh, LLC (CB&L”), for the quarters referenced below as filed with the Securities and Exchange Commission could not be relied upon since CB&L is not registered under the Public Company Accounting Oversight Board (the “PCAOB”): Period Ended Form Date Filed with SEC September 30, 2009 10-Q November 23, 2009 December 31, 2009 10-K April 14, 2010 March 31, 2010 10-Q April 24, 2010 June 30, 2010 10-Q August 13, 2010 As a result, our Board of Directors concluded on December 5, 2010 that our previously issued financial statements for the periods above should no longer be relied upon. Therefore, we are restating our financial statements for fiscal year ended December 31, 2009 to reflect: (i) previous unrecorded expenses; (ii) additional common stock issuances; (iii) change in earnings per share; and (iv) the effect on retained earnings (deficit). We are also amending the disclosure in the Annual Report to reflect these changes. 3 PART I ITEM 1. BUSINESS BUSINESS DEVELOPMENT InfoSpi, Inc. was organized under the laws of the State of Nevada on December 31, 2007 as part of the implementation of the Chapter 11 plan of reorganization of Arrin Systems, Inc. ("Arrin"). Arrin filed for Chapter 11 Bankruptcy in April 2007 in the U.S. Bankruptcy Court for the Southern District of California. Arrin's plan of reorganization was confirmed by the U.S. Bankruptcy Court for the Southern District of California on December 12, 2007 and became effective on December 30, 2007. The plan of reorganization provided for our establishment and the sale to us of Arrin's proprietary software (used in the employee background screening industry) in exchange for 567,324 shares of our common stock, which were distributed to Arrin's general unsecured creditors. The shares of common stock were distributed to Arrin’s general unsecured creditors pursuant to section 1145 of the Bankruptcy code and were exempt from the registration requirements of Section 5 of the Securities Act of 1933 and any state or local law requiring registration for an offer or sale of securities. Agreement for the Purchase of Common Stock and Warrants Effective September 16, 2009, Daniel C. Masters, Attorney at Law, representing certain selling shareholders and warrant holders (collectively, the “Sellers”) and Westmount Securities Corp., a corporation organized under the laws of the Province of Quebec, representing certain purchasers (collectively, the “Purchasers”) entered into that certain agreement for the purchase of common stock and warrants (the “Purchase Agreement”). In accordance with the terms and provisions of the Purchase Agreement, the Sellers sold 4,990,000 shares of our common stock and 5,000,000 warrants to purchase shares of our common stock pany (the “Warrants”) in exchange for $275,000. In further accordance with the terms and provisions of the Purcahse Agreement, the initial $10,000 was deposited on or before September 22, 2009 and the remaining final payment of $265,000 was to be paid by September 30, 2009. All funds were paid accordingly. See “Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” Thus, based upon our change in control, our business operations currently involve the implementation of proprietary processes through strategic alliances. Our purpose is to commercialize proven technologies which have been developed to address such areas as sewer and sludge conversion and used tires and plastic recovery. The objective is to minimize and reverse the impact of these products on the environment. We have been in the development stage since our formation and have not yet realized any revenues from its planned operations. TRANSFER AGENT Our transfer agent is Action Stock Transfer Corporation, 7069 Highland Drive, Suite 300, Salt Lake City, Utah 64121. 4 CURRENT BUSINESS OPERATIONS Our business operations involve the commercialization of proven technologies which have been developed to address such areas as sewer and sludge conversion and used tires and plastic recovery. The objective is to minimize and reverse the impact of these products on the environment. We do not engage in research and development but seek innovations that can clearly demonstrate the viability of large scale implementations with sustainable benefits to the environment. We have an office in Fort Lauderdale with five employees and additional offices in the United Kingdom and Valencia. We are currently setting up a fabrication center in Israel to take advantage of important technology. The key areas of business will be: · Waste management and treatment · Tire recycling · Alternate fuels We plan to implement two revolutionary technologies in the United States that management believes will eliminate some of the most challenging contamination problems. Used tires and plastic recycling Management believes that our revolutionary equipment will enable the recovery of up to 95% of raw materials from tires and plastics through pyrolysis technology with no environmental contamination. Pyrolysis is the chemical decomposition of organic materials by heat in the absence of oxygen. This process allows for the treatment of plastic and used tires to be converted to liquid fuel oil and carbon. The system has the following advantages over the procedure that is currently utilized: (i) elimination of contaminated waste being transported to landfills; (ii) neither pollutant outputs nor wasted materials require final disposal; (iii) the pyrolysis technology uses low temperatures; (iv) the exhaust can be completely recycled to the heating system; and (v) reduced environmental hazards by burning tires. Sewage and Sludge Treatment The technology that we intend to bring to the North American market will provide for the conversion of sludge and sewer into biocrude. Pursuant to the terms and provisions of an exclusive agreement currently being negotiated with IBS of Spain, we intend to manufacture and install a series of sewage re-treatment plants in North America. Management believes that this technology will permit the process to plug into existing sewage treatment plants prior to the initial stage of the current sewage treatment process at the point where the normal procedure would be to transport the residual sludge to local landfill sites. This process will thus allow for the treatment of the whole biomass obtained at the sewage treatment plants. Management believes that such a process will result in a biofuel of a high energy content. Management believes that the system has the following advantages over anaerobic digestion treatment, the only alternative currently used: (i) elimination of costly anaerobic digesters; (ii) neither pollutant outputs nor wasted materials require final disposal; (iii) reduced production costs; (iv) the water treatment component can recuperate up to 80% of the volume of sludge input as potable water; (v) there is no waste sent to landfills and no waste water; (vi) all inputs are converted into biopetroleum, which, once burned, does not add to the net Co2 in the environment; and (vii) methane gas release, which is a direct consequence of anaerobic digesters, is avoided. Methane gas is a greenhouse pollutant 14 times more potent than carbon dioxide. 5 Alternate Fuels Alternate energy crops for biofuel production is another of our key objectives. As of the date of this Annual Report, we are developing a strategy with regard to both micro algae feed stock and jatropha/castor feedstock. INDUSTRY OVERVIEW While used tires are composed of relatively inert material and pose no direct harm to the environment, whole tires are banned from most landfills in highly populated areas. The inherent physical properties of tires, coupled with soil, garbage, gas movement and freezing and thawing, result in the phenomenon of tire surfacing, whereby, over a period of years or decades, a large percentage of buried tires simply work their way to the surface of the landfill. At one time, tires were collected by waste management companies for a small fee. The tires were sorted, the good ones going for retreading, and the balance discarded in above-ground storage piles. Tire piles are not only aesthetically disagreeable, but if mismanaged pose a fire hazard. Tire fires are characterized by incomplete combustion resulting in thick clouds of toxic black smoke and the liberation of toxic oils. According to the U.S. Environmental Protection Agency, in 2003 over 290 million scrap tires were generated.These scrap tires are not desirable to the Earth.Due to their large volume, 75% void space, which quickly consumes valuable landfill space and the fact that tires can trap methane gases causing them to become buoyant, or ‘bubble’ to the surface.This ‘bubbling’ effect can damage landfill liners that help keep landfill contaminants from polluting local and surface ground water. Another potential problem in landfills is tire fires. They are noted for being difficult to extinguish, and therefore can burn for very long periods. Such fires produce tremendous amounts of smoke, which often carry toxic chemicals (like carbon monoxide, sulfur dioxide and products of butadiene and styrene) from the breakdown of rubber compounds while burning. A single tire contains about the equivalent of two U.S. gallons (7.5 liters) of oil. One of the other popular methods for scrap tire disposal is illegal dumping. T his creates other health and safety risks. These tire piles provide harborage for vermin and a breeding ground for mosquitoes that may carry diseases. Illegal dumping of scrap tires pollutes ravines, woods, deserts, and empty lots; which has led many states to pass scrap tire regulations requiring proper management. Tire amnesty day events, in which community members can deposit a limited number of waste tires free of charge, can be funded by state scrap tire programs, helping decrease illegal dumping and improper storage of scrap tires. As a result, in 2003, thirty-eight states banned whole tires from landfills, thirty-five allowed shredded tires, eleven banned all tires from landfills, seventeen allowed processed tires in mono-fills, and eight states had no restrictions on scrap tires in landfills. Our process will remove those tiresand problems, clean up landfills, and turn what was once waste into a valuable new resource to create new tires and other products for commercial use. Our process will further reduce scrap tires to their core components and is completely recyclable with no waste products being developed. It is management’s belief that it won’t be long before all the scrap tires generated in much of the U.S. are recovered. Processors will then begin to work on reducing old tire piles. 6 GOVERNMENT REGULATION The passage of the Energy Independence and Security Act of 2007 was designed “[t]o move the United States toward greater energy independence and security, to increase the production of clean renewable fuels, to protect consumers, to increase the efficiency of productsand to improve the performance of the Federal Government.”We believe that we will clearly reap the benefits of such broad sweeping legislation. Title II of the Energy Independence and Security Act of 2007 specifically calls for the increased production of biofuels and authorizes grants for biofuel infrastructure projects.We have goals in accordance with provisions and mandates of the Energy Independence and Security Act of 2007. Similarly, the Green Energy Paper Manufacturing Act of 2009 amended the IRS Code of 1986 to allow a credit against income tax to taxpayers using energy derived from biomass to power domestic paper, pulp and paperboard manufacturing facilities. COMPETITION We compete with other companies involved in the same business operations, some of which have substantially greater financial resources than we have. We also compete with other companies for engineers and other skilled personnel. EMPLOYEES As of the date of this Annual Report, we employ five full time employees in the United States. ITEM 1A. RISK FACTORS An investment in our common stock involves a number of very significant risks. You should carefully consider the following risks and uncertainties in addition to other information in evaluating our company and its business before purchasing shares of our common stock. Our business, operating results and financial condition could be seriously harmed due to any of the following risks. The risks described below are all of the material risks that we are currently aware of that are facing our company. Additional risks not presently known to us may also impair our business operations. You could lose all or part of your investment due to any of these risks. RISKS RELATED TO OUR BUSINESS We may need to raise additional financing to further the development and marketing of our processes. We were incorporated on December 31, 2007, and have not generated any revenues. We may require additional financing in order to continue the development and marketing of our processes in the waste management and treatment industry, the tire recycling industry and the alternative fuel industry and assessment of the commercial viability of our business operations. Furthermore, if the costs of our planned development and marketing of our processes are greater than anticipated, we may have to seek additional funds through public or private share offerings or arrangements with corporate partners. There can be no assurance that we will be successful in our efforts to raise these required funds, or on terms satisfactory to us. The continued development, marketing and manufacturing and outsourcing of our processes and the overall development of our business will depend upon our ability to establish the commercial viability of our processes and to ultimately sustain cash flow from operations and reach profitable operations. We currently are in the developmental stage. Accordingly, the sources of funds presently available to us are through the sale of equity. We presently believe that debt financing may not be an alternative to us as we are in the developmental stage. Alternatively, we may finance our business by offering an interest in any of our future projects to be earned by another party or parties carrying out further marketing and outsourcing of our processes or to obtain project or operating financing from financial institutions, neither of which is presently intended. If we are unable to obtain additional financing if necessary, we may not be able to continue our business activities and assessment of the commercial viability of our processes. Further, if we are able to establish that the continuous development and marketing of our processes is commercially viable and our net income is not sufficient to carry out our future marketing plans, our inability to raise additional financing at this stage may result in our inability to effectively use our processes. 7 We may need to obtain additional capital to complete the development and marketing and outsourcing of our alternative energy processes, and the failure to secure additional capital may prevent us from executing our plan of operation. To fund the development of our business plan, we may be required to either obtain debt or equity financing and/or enter into strategic alliances with other partners to provide funding. The amount of funding needed to complete the marketing of our processes may be substantial and may be in excess of the amount of capital we are able to raise. In addition, we have not indentified the sources for the additional financing that we may require, and we do not have binding commitments from any third parties to provide this financing. Our ability to obtain additional funding will be subject to a number of factorsincluding, market conditions, the results and quality of our processes and investment sentiment. These factors may make the timing, amount, and the terms and conditions of additional funding unattractive. For these reasons sufficient funding, whether on terms acceptable to us or not, may not be available. If we are unable to obtain sufficient financing on a timely basis and our net income decreases, the development of our technology and processes and facilities could be delayed and we could be forced to limit or terminate our operations. Further, any additional funding that we obtain in the form of equity will reduce the percentage ownership held by our existing shareholders. Competition from other companies may adversely affect our operations. As a new small company, we will be at a competitive disadvantage to most of our competitors. These include larger, more established companies that have substantially greater financing, technical, manufacturing, marketing, distribution and other resources than us. The alternative energy industry in the United State is highly competitive and continually evolving as participants strive to distinguish themselves and compete in the industry. Competition is likely to continue to increase with the emergence and commercialization of new alternative energy technologies. If we are not successful, we will not be able to compete with other energy technologies. Moreover, the success of alternative energy generation technologies may cause larger, conventional energy companies with substantial financial resources to enter the alternative energy industry. These companies, due to their greater inability to respond effectively to our competition could result in our inability to commence meaningful operations, achieve profitable operations or otherwise success in other aspects of our business plan. We may not have sufficient legal protection of our technologies and other proprietary rights, which could result in the loss of some or all of our rights or the use of our intellectual properties by our competitors. Our success depends substantially on our ability to use our technologies and to maintain our trade secrecy and not infringe the proprietary rights of third parties. We cannot be sure that the patents of others will not have an adverse effect on our ability to conduct our business. Further, we cannot be sure that others will not independently develop similar or superior technologies, duplicate elements of our technologies or design around them. Even if we are able to obtain or protect our processes and products, there is no guarantee that the protection coverage of these processes and/or products will be sufficiently broad to protect us from competitors or that we will be able to enforce claims against potential infringers. It is possible that we may need to acquire patent protection or to contest the validity of issued or pending patents or claims of third parties. We cannot be sure that any claim would be made available to us on acceptable terms, if at all, or that we would prevail in any such contest. In addition, we could incur substantial costs in depending ourselves in suits brought against us for alleged infringement of another party’s patents or in bringing patent infringement suits against other parties in the event we obtained patent protection. We also rely on trade secrets, proprietary know-how and technology that we will seek to protect, in part, by confidentiality agreements without prospective partners, employees and consultants. We cannot be sure that these agreements will not be breached, that we will have adequate remedies for any breach, or that our trade secrets and proprietary known-how will not otherwise become known or be independently discovered by others. 8 We are relatively a new entrant into the industry with no operating history, and waste management and treatment, tire recycling and alternative fuel industry is subject to operational hazards which we may not be able to control. It has only been since October 2009 that our business operations and focus is on waste management and treatment, tire recycling and alternative fuel industry. As a result, there is no information regarding production or revenue generation. Our future revenues may be limited. Our business is subject to many risks and the potential profitability of future possible business operations depends upon factors beyond our control. The potential profitability of developing, producing and marketing alternative fuels is dependent upon many factors and risks beyond our control, including, but not limited to: (i) geological problems; (ii) equipment failures at the processing waste and producing energy production facilities; (iii) the occurrence of unusual weather or operating conditions and other force majeure events; (iv) accidents; (v) delays in the receipt of or failure to receive necessary government permits; (vi) delays in transportation; (vii) labor disputes; (viii) government permit restrictions and regulation restrictions; (ix) unavailability of materials and equipment; and (x) the failure of equipment or processes to operate in accordance with specifications or expectations. We may not have insurance to cover those risks. We intend to seek insurance appropriate for our business as we commence significant operations. The insurance that we plan to obtain, if obtained, may not be adequate to cover fully the potential operational hazard described above. We will compete for raw materials for which many other mature industries also compete. We will compete for raw materials with other industries that also have a need for those materials. If we cannot compete successfully to acquire raw materials, we will have to secure tolling agreements, reduce production or increase the cost of production, thereby affecting the overall profitability. Federal regulations concerning tax incentives could expire or change, which could cause an erosion of the current competitive strength of the alternative fuel industry, the waste management and treatment industry and the tire recycling industry. Congress currently provides certain federal tax credits and a renewable fuels tax stimulus which are intended to help the United States switch to renewable fuels. The renewable fuel tax stimulus may assist our products in being an affordable replacement for petroleum based fuels, especially since they do not add any CO2 to the atmosphere. Carbon credits generated by using renewable fuels can benefit us and our customers and are currently traded as a commodity on the Chicago Climate Exchange. We could be dependent on continuation of these tax credits and carbon credits. The credits have supported a market for renewable fuels that might disappear without the credits. These credits may not continue beyond any scheduled expiration date or, if they continue, the incentives may not be at the same level. The revocation or amendment of any one or more of these tax incentives could adversely affect the future use of renewable fuels in a material way, and we cannot assure investors that any of these tax incentives or credits will be continued. The elimination or reduction of federal tax incentives or tax credits could have a material adverse impact on our business by making alternative fuels more costly, which would in turn lower demand for our renewable energy products. Law enforcement of environmental and energy policy regulations may adversely affect demand for alternative energy fuels and technologies. Our success will depend in part on effective enforcement of existing environmental and energy policy regulations. Both additional regulation and enforcement of such regulatory provisions are likely to be vigorously opposed by the entities affected by such requirements. If existing emissions-reducing standards are weakened or if governments are not active and effective in enforcing such standards, our business and results of operations could be adversely affected. Even if the current trend toward more stringent standards continues, we will depend on the ability of alternative renewable energy products to satisfy these emissions standards more efficiently than other alternative technologies. Certain standards imposed by regulatory programs may limit or preclude the use of our products to comply with environmental or energy requirements. Any decrease in the emission standards or the failure to enforce existing emission standards and other regulations could result in a reduced demand for alternative renewable energy products. 9 We rely on key members of management, the loss of whose services would have a material adverse effect on our success and development. Our success depends to a certain degree upon certain key members of management. These individuals are a significant factor in our growth and success.The loss of the service of members of the management could have a material adverse effect on us.In particular, our success is highly dependant upon the efforts of our President, Haim Mayan, the loss of whose services would have a material adverse effect on our success and development. Nevada law and our articles of incorporation may protect our directors from certain types of lawsuits. Nevada law provides that our officers and directors will not be liable to us or our stockholders for monetary damages for all but certain types of conduct as officers and directors. Our Bylaws permit us broad indemnification powers to all persons against all damages incurred in connection with our business to the fullest extent provided or allowed by law. The exculpation provisions may have the effect of preventing stockholders from recovering damages against our officers and directors caused by their negligence, poor judgment or other circumstances. The indemnification provisions may require us to use our limited assets to defend our officers and directors against claims, including claims arising out of their negligence, poor judgment, or other circumstances. RISKS RELATED TO OUR COMMON STOCK Sales of a Substantial Number of Shares of Our Common Stock Into the Public Market by Certain Stockholders May Result in Significant Downward Pressure on the Price of Our Common Stock and Could Affect Your Ability to Realize the Current Trading Price of Our Common Stock. Sales of a substantial number of shares of our common stock in the public market by certain stockholders could cause a reduction in the market price of our common stock.As of the date of this Annual Report, we have 69,990,258 s hares of common stock issued and outstanding. As of the date of this Annual Report, there are 39,906,947 outstanding shares of our common stock that are restricted securities as that term is defined in Rule 144 under the Securities Act of 1933, as amended (the “Securities Act”). Although the Securities Act and Rule 144 place certain prohibitions on the sale of restricted securities, restricted securities may be sold into the public market under certain conditions. Any significant downward pressure on the price of our common stock as the selling stockholders sell their shares of our common stock could encourage short sales by the selling stockholders or others. Any such short sales could place further downward pressure on the price of our common stock. The Trading Price of Our Common Stock on the OTC Bulletin Board Will Fluctuate Significantly and Stockholders May Have Difficulty Reselling Their Shares. As of the date of this Annual Report, our common stock trades on the Over-the-Counter Bulletin Board. However, there has been no trading history. There is a volatility associated with Bulletin Board securities in general and the value of your investment could decline due to the impact of any of the following factors upon the market price of our common stock: (i) disappointing results from our exploration or development efforts; (ii) failure to meet our revenue or profit goals or operating budget; (iii) decline in demand for our common stock; (iv) downward revisions in securities analysts' estimates or changes in general market conditions; (v) technological innovations by competitors or in competing technologies; (vi) lack of funding generated for operations; (vii) investor perception of our industry or our prospects; and (viii) general economic trends; and (ix) commodity price fluctuation 10 In addition, stock markets have experienced price and volume fluctuations and the market prices of securities have been highly volatile. These fluctuations are often unrelated to operating performance and may adversely affect the market price of our common stock. As a result, investors may be unable to sell their shares at a fair price and you may lose all or part of your investment. Additional Issuance of Equity Securities May Result in Dilution to Our Existing Stockholders. Our Articles of Incorporation, as amended, authorize the issuance of 75,000,000 shares of common stock. The Board of Directors has the authority to issue additional shares of our capital stock to provide additional financing in the future and the issuance of any such shares may result in a reduction of the book value or market price of the outstanding shares of our common stock. If we do issue any such additional shares, such issuance also will cause a reduction in the proportionate ownership and voting power of all other stockholders. As a result of such dilution, your proportionate ownership interest and voting power will be decreased accordingly. Further, any such issuance could result in a change of control. We may, in the future, grant to some or all of its directors, key employees and consultants options to purchase its common shares at exercise prices equal to market prices at times when the public market is depressed. To the extent that significant numbers of such options are granted and exercised, the interests of our then existing shareholders will be subject to additional dilution. We may be subject to "penny stock" regulations. The Securities and Exchange Commission, or SEC, has adopted rules that regulate broker-dealer practices in connection with transactions in "penny stocks." Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the SEC, which specifies information about penny stocks and the nature and significance of risks of the penny stock market. A broker-dealer must also provide the customer with bid and offer quotations for the penny stock, the compensation of the broker-dealer, and our sales person in the transaction, and monthly account statements indicating the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that, prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for stock that becomes subject to those penny stock rules. These additional sales practice and disclosure requirements could impede the sale of our securities. Whenever any of our securities become subject to the penny stock rules, holders of those securities may have difficulty in selling those securities. The trading price for our common shares is volatile. Securities of micro- and small-cap companies have experienced substantial volatility in the past, often based on factors unrelated to the financial performance or prospects of the companies involved. These factors include macroeconomic developments in North America and globally and market perceptions of the attractiveness of particular industries. Our share price is also likely to be significantly affected by short-term changes in gold prices or in its financial condition or results of operations as reflected in its quarterly earnings reports. Other factors unrelated to our performance that may have an effect on the price of its common shares include the following: the extent of analytical coverage available to investors concerning our business may be limited if investment banks with research capabilities do not follow our securities; the lessening in trading volume and general market interest in our securities may affect an investor's ability to trade significant numbers of common shares; the size of our public float may limit the ability of some institutions to invest in our securities; and a substantial decline in the price of its common shares that persists for a significant period of time could cause our securities to be delisted from the OTCBB, further reducing market liquidity.As a result of any of these factors, the market price of our common shares at any given point in time may not accurately reflect our long-term value. 11 We have no record of paying dividends. We have no dividend record.We have not paid any dividends on the common shares since incorporation and do not anticipate doing so in the foreseeable future.Payment of any future dividends will be at the discretion of our B oard of D irectors after taking into account many factors. These includ e operating results, financial condition, capital requirements, business opportunities and restrictions contained in any financing agreements. ITEM 1B. UNRESOLVED STAFF COMMENTS No report is required. ITEM 2. PROPERTY Our principal office space is located at 5th Avenue, Suite 1, Ft. Lauderdale, Florida 33309. The office space is for corporate identification, mailing, and courier purposes only and is provided to us at no cost. The office and services related thereto may be cancelled at any time. As of the date of this Amendment No. 1 to the Annual Report, the principal office space has been located to 19495 Biscayne Blvd., Suite 411, Aventura, Florida 33180. ITEM 3. LEGAL PROCEEDINGS Management is not aware of any legal proceedings contemplated by any governmental authority or any other party involving us or our properties. As of the date of this Annual Report, no director, officer or affiliate is (i) a party adverse to us in any legal proceeding, or (ii) has an adverse interest to us in any legal proceedings. Management is not aware of any other legal proceedings pending or that have been threatened against us or our properties. ITEM 4. REMOVED AND RESERVED 12 PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES MARKET FOR COMMON EQUITY Shares of our common stock commenced trading on the OTC Bulletin Board under the symbol “ISPI:OB” approximately July 2008. The market for our common stock is limited, and can be volatile. The following table sets forth the high and low bid prices relating to our common stock on a quarterly basis for the periods indicated as quoted by the NASDAQ stock market. These quotations reflect inter-dealer prices without retail mark-up, mark-down, or commissions, and may not reflect actual transactions. Quarter Ended High Bid Low Bid August 31, 2008 $ 0.25 $ 0.25 December 31, 2008 $ 0.25 $ 0.25 March 31, 2009 $ 0.25 $ 0.25 June 30, 2009 $ 0.25 $ 0.25 September 30, 2009 $ 0.25 $ 0.25 December 31, 2009 $ 0.15 $ 0.12 As of December 31, 2009, we had 35 shareholders of record of our common stock, which does not include shares held by brokerage clearing houses, depositories, or otherwise in unregistered form. DIVIDEND POLICY No dividends have ever been declared by the Board of Directors on our common stock. Our losses do not currently indicate the ability to pay any cash dividends, and we do not indicate the intention of paying cash dividends either on our common stock in the foreseeable future. SECTION 15(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Our shares are covered by section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser's written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers “spread” and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the FINRA's toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. 13 SECURITIES AUTHORIZED FOR ISSUANCE UNDER COMPENSATION PLANS We do not have an equity compensation plan. The table set forth below presents information relating to outstanding warrants. Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights (a) Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights (b) Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (excluding column (a)) Equity Compensation Plans Approved by Security Holders -0- -0- -0- Equity CompensationPlans Not Approved by Security Holders Warrants -0- -0- -0- Total RECENT SALES OF UNREGISTERED SECURITIES As of the date of this Annual Report and during fiscal year ended December 31, 2009, the following shares of our common stock were issued as set forth below. Purchase Agreement Effective September 16, 2009, the Sellers and the Purchasers entered into that certain agreement for the purchase of common stock and warrants (the “Purchase Agreement”). In accordance with the terms and provisions of the Purchase Agreement, the Sellers sold 4,990,000 shares of our common stock and 5,000,000 warrants to purchase shares of our common stock (the:Warrants”). The Warrants were created by Order of the U.S. Bankruptcy Court for the Southern District of California as part of the Chapter 11 Plan of Reorganization of the Company’s former parent, Arrin Systems, Inc. Certain Sellers are the holders of Warrants Class A-1 through A-5, Class B-1 through B-5, Class C-1 through C-5, Class D-1 through D-5 and Class E-1 through E-5 (collectively, the “Warrant Holders”), with each Warrant reflecting an aggregate of 250,000 Warrants convertible into shares of our common stock at either $1.00 per share or at any conversion price as may be determined by the vote of the Board of Directors of the Company. The Warrant Holders assigned their respective class of Warrants to certain individuals (collectively, the “Assignees”) in accordance with those certain assignment of warrant agreements dated November 11, 2009 (collectively, the “Assignments”). Effective November 13, 2009, our Board of Directors pursuant to unanimous written consent acknowledged the Warrants and the respective assignments pursuant to the Assignments, authorized the issuance of an aggregate 28,571,429 shares of our common stock at a per share price of $0.001 in accordance with receipt of those certain notices of conversion dated November 13, 2009 from the respective Assignees (collectively, the “Notices of Conversion”). The 28,571,429 shares of common stock were issued to approximately thirteen non-United States investors in reliance on Regulation S promulgated under the United States Securities Act of 1933, as amended (the “Securities Act”). The shares of common stock have not been registered under the Securities Act or under any state securities laws and may not be offered or sold without registration with the United States Securities and Exchange Commission or an applicable exemption from the registration requirements. The Assignees acknowledged that the securities to be issued have not been registered under the Securities Act, that they understood the economic risk of an investment in the securities, and that they had the opportunity to ask questions of and receive answers from our management concerning any and all matters related to acquisition of the securities. 14 Services Rendered On October 28, 2009 and effective September 23, 2009, our Board of Directors pursuant to unanimous written consent authorized the issuance of an aggregate 35,851,505 shares of restricted common stock in exchange for prior services rendered including, but not limited to, introduction to potential funding arrangements and various strategic partners. The 35,851,505 shares of common stock were issued to approximately five United States investors in reliance on Regulation D promulgated under the Securities Act. The shares of common stock have not been registered under the Securities Act or under any state securities laws and may not be offered or sold without registration with the United States Securities and Exchange Commission or an applicable exemption from the registration requirements. The investors acknowledged that the securities to be issued have not been registered under the Securities Act, that they understood the economic risk of an investment in the securities, and that they had the opportunity to ask questions of and receive answers from our management concerning any and all matters related to acquisition of the securities. ITEM 6. SELECTED FINANCIAL DATA The following selected financial information is qualified by reference to, and should be read in conjunction with our financial statements and the notes thereto, and “Management’s Discussion and Analysis of Financial Condition and Results of Operation” contained elsewhere herein. The selected statement of operations data for fiscal years ended December 31, 2009 and 2008 and the selected balance sheet data as of December 31, 2009 and 2008 are derived from our audited restated financial statements which are included elsewhere herein. STATEMENT OF OPERATIONS Years EndedDecember 31 2009 and 2008 For the Period from December 29, 2003 (inception) to December 31, 2009 Revenue $ -0- $ -0- $ -0- Expenses Professional expenses 5,000 9,000 General and administrative expenses 59,000 59,,000 Stock Based Compensation 107,555 -0- 107,555 Operating Income (Loss) (171,555 ) ) (175,555 ) Other Income Loss on Disposition of Assets (567 ) -0- (567 ) Net Income (Loss) (172,122 ) ) (176,122 ) BALANCE SHEET DATA Total Assets 1,000 1,567 Total Liabilities 64,000 64,000 Total Stockholders’ Equity (63,000 ) 15 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATION The summarized financial data set forth in the table below is derived from and should be read in conjunction with our audited financial statements for the period from inception (December 31, 2007) through December 31, 2009, including the notes to those financial statements which are included in this Annual Report. The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this Annual Report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this Annual Report, particularly in the section entitled "Risk Factors." Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. As noted above, we were recently organized as the result of the bankruptcy of our former affiliate. We have conducted no operations other than acquisition of certain software from our former affiliate, Arrin Systems, Inc., the preparation of our filings with the SEC, and preliminary discussions with various individuals and businesses concerning licensing (with one party) or a business combination (with several parties). Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly, do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. RESULTS OF OPERATION Fiscal Year Ended December 31, 2009 Compared to Fiscal Year Ended December 31, 2008. Our net loss for fiscal year ended December 31, 2009 was ($172,122) compared to a net loss of ($3,775) during fiscal year ended December 31, 2008 (an increase of $168,347). During fiscal years ended December 31, 2009 and 2008, we did not generate any revenue from operations. During fiscal year ended December 31, 2009, we incur red expenses of $171,555 as compared to expenses of $3,775 incurred during fiscal year ended December 31, 2008 (an increase of $167,780). The expenses incurred during fiscal year ended December 31, 2009 consisted of: (i) $5,000 (2008: $3,425) in professional fees; (ii) $59,000 (2008: $350) in general and administrative expenses; and (iii) $107,555 (2008: $-0-) in stock based compensation. Our expenses increased primarily based on the incurrence of $107,555 as stock based compensation resulting in the issuance of 35,851,505 shares of common stock in exchange for prior services rendered including, but not limited to, introduction to potential funding arrangements and various strategic partners. General and administrative expenses generally include corporate overhead, financial and administrative contracted services, marketing, and consulting costs. During fiscal year ended December 31, 2009, we incurred a loss on disposition of assets of $567 compared to a loss on disposition of assets of $-0- during fiscal year ended December 31, 2008. Thus, ou r net loss during fiscal year ended December 31, 2009 was ($172,122) as compared to a net loss during fiscal year ended December 31, 2008 of ($3,775).The basic weighted average number of shares outstanding was 13,904,916 for fiscal year ended December 31, 2009 compared to 5,142,666 for fiscal year ended December 31, 2008. 16 LIQUIDITY AND CAPITAL RESOURCES Fiscal Year Ended December 31, 2009 As at December 31, 2009, our current assets were $1,000 and our current liabilities were $64,000 , which resulted in a working capital deficit of $63,000 . As of December 31, 2009, current assets were comprised of $1,000 in receivable s from others. -. As at December 31, 2009, our total liabilities were $64,000 consisting of accrued expenses. Stockholders’ equity (deficit) decreased from $1,567 at fiscal year ended December 31, 2008 to ($63,000) at fiscal year ended December 31, 2009. Cash Flows from Operating Activities We have not generated positive cash flows from operating activities. For fiscal year ended December 31, 2009, net cash flows used in operating activities was $-0- consisting of a net loss of ($172,122) adjusted by $107,555 in stock based compensation and $576 in disposition of software and further changed by $64,000 in accrued expenses .For fiscal year ended December 31, 2008, net cash flows used in operating activities was ($5,000) consisting of a net loss of ($3,775) and changed by an increase of $1,000 for receivable and $225 for accrued expenses payable. Cash Flows from Investing Activities We did not engage in any investing activities during the fiscal years ended December 31, 2009 or December 31, 2008. Cash Flows from Financing Activities We have financed our operations primarily from debt or the issuance of equity instruments. For the fiscal year ended December 31, 2009, net cash flows provided from financing activities was $-0- compared to $5,000 for fiscal year ended December 31, 2008. Cash flows from financing activities for fiscal year ended December 31, 2008 consisted of $5,000 in common stock issuances. 17 PLAN OF OPERATION AND FUNDING As noted above, we were recently organized as the result of the bankruptcy of our former affiliate. We have conducted no operations other than acquisition of certain software from our former affiliate, Arrin Systems, Inc., the preparation of our filings with the SEC, and preliminary discussions with various individuals and businesses concerning licensing (with one party) or a business combination (with several parties). We have no cash. It is anticipated that we will incur expenses in the implementation of the business plan described herein. Because we have no capital with which to pay these anticipated expenses, our present management may pay these charges with their personal funds, as interest free loans, or as capital contributions. Therefore, we will also need advances and issuance of debt instruments to fund our operations over the next six months. In connection with our future business plan, management anticipates additional increases in operating expenses and capital expenditures relating to our business operations. We would finance these expenses with further issuances of securities and debt issuances. We expect we would need to raise additional capital and generate revenues to meet long-term operating requirements. Additional issuances of equity or convertible debt securities would result in dilution to our current shareholders. Further, such securities may have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. MATERIAL COMMITMENTS As of the date of this Annual Report, we do not have any material commitments for fiscal year 2010 other than as disclosed below. Consulting Agreement On March 1, 2009, we entered into a consulting agreement (the “Consulting Agreement”) with Schcolnik Consulting Corp. (“Schcolnik Consulting”). In accordance with the terms and provisions of the Consulting Agreement: (i)we are to pay to Schcolnik Consulting monthly fees in the amount of $5,000 and reimburse expenses up to $9,000 previously incurred; (ii) Schcolnik Consulting shall provide services including, but not limited to, economic analysis, economic forecast, negotiate and endeavor to arrange sales and/or purchases and/or distribution agreements and/or joint venture agreements on a best efforts basis; and (iii) either party can terminate upon a 90-day written notice. As of the date of this amended Annual Report, the Consulting Agreement has been terminated. Convertible Promissory Notes On January 17, 2010, we entered into a convertible promissory note with an advisory consulting firm in the amount of $59,000. The terms of the convertible promissory note included a bonus payment (interest) in the amount of $5,900 and a voluntary conversion feature allowing the holder thereof to convert all or a portion of the amount outstanding into shares of our restricted common stock at the rate of $0.03 per share. 18 On February 10, 2010, we entered into a convertible promissory note with a web designed in the amount of $3,150. The terms of the convertible promissory note included a bonus payment (interest) in the amount of $315 and a voluntary conversion feature allowing the holder thereof to convert all or a portion of the amount outstanding into shares of our restricted common stock at the rate of $0.03 per share. On February 10, 2010, we entered into a convertible promissory note with a project consultant in the amount of $7,800. The terms of the convertible promissory note included a bonus payment (interest) in the amount of $780 and a voluntary conversion feature allowing the holder thereof to convert all or a portion of the amount outstanding into shares of our restricted common stock at the rate of $0.03 per share. On February 10, 2010, we entered into a convertible promissory note with an engineering firm in the amount of $27,600. The terms of the convertible promissory note included a bonus payment (interest) in the amount of $2,760 and a voluntary conversion feature allowing the holder thereof to convert all or a portion of the amount outstanding into shares of our restricted common stock at the rate of $0.03 per share. Executive Employment Agreement On January 8, 2010, we entered into an executive employment agreement effective January 11, 2010 with our then President/Chief Executive Officer (the “Executive Employment Agreement”). In accordance with the terms and provisions of the Executive Employment Agreement: (i) we shall pay a monthly fee of $15,000; (ii) we shall pay an inception bonus of $150,000; and (iii) the termination date shall be December 31, 2013. As of the date of this Annual Report, the Executive Employment Agreement has been terminated. PURCHASE OF SIGNIFICANT EQUIPMENT We do not intend to purchase any significant equipment during the next twelve months. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. GOING CONCERN The independent auditors' report accompanying our December 31, 2009 and December 31, 2008 financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The financial statements have been prepared "assuming that we will continue as a going concern," which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. 19 RECENT ACCOUNTING PRONOUNCEMENTS As of the date of this Annual Report, we do not expect the adoption of recently issued accounting pronouncements to have a significant impact on our results of operations, financial position or cash flow as reflected below. In January 2010, the FASB issued an amendment to ASC 820, Fair Value Measurements and Disclosure, to require reporting entities to separately disclose the amounts and business rationale for significant transfers in and out of Level 1 and Level 2 fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis. This standard, for which we are currently assessing the impact, is effective for interim and annual reporting periods beginning after December 15, 2009 with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair value measures which are effective for fiscal years beginning after December 15, 2010. In January 2010, the FASB issued an amendment to ASC 505, Equity, where entities that declare dividends to shareholders that may be paid in cash or shares at the election of the shareholders are considered to be a share issuance that is reflected prospectively in EPS, and is not accounted for as a stock dividend. This standard is effective for interim and annual periods ending on or after December 15, 2009 and is to be applied on a retrospective basis. The adoption of this standard is not expected to have a significant impact on our financial statements. In June 2009, the FASB issued guidance now codified as ASC 105, Generally Accepted Accounting Principles as the single source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with U.S. GAAP, aside from those issued by the SEC. ASC 105 does not change current U.S. GAAP, but is intended to simplify user access to all authoritative U.S. GAAP by providing all authoritative literature related to a particular topic in one place. The adoption of ASC 105 will not have a material impact on our financial statements, but did eliminate references to pre-codification standards. Management does not anticipate that the adoption of these standards will have a material impact on the financial statements. 20 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTAL DATA INFOSPI, INC. (A Development Stage Company) Restated - Financial Statements (Expressed in U.S. Dollars) Index Report of Independent Registered Public Accounting Firm F-1 Restated - Balance Sheets F-2 Restated - Statements of Operations F-3 Restated – Statements of Cash Flows F-4 Restated - Statements of Stockholders’ Equity(Deficit) F-5 Notes to the Restated - Financial Statements F-6 to F-17 Randall N. Drake, CPA, P.A. 1981 Promenade Way Clearwater, FL33760 Randall@RDrakeCPA.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of InfoSPI, Inc.: We have audited the accompanying balance sheets of InfoSPI, Inc as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity, and cash flows for the years ended December 31, 2009 and 2008 and the period from December 31, 2007 (date of inception) through December 31, 2009. These financial statements are the responsibility of the company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of InfoSPI, Inc. as of December 31, 2009 and 2008 and the results of its operations and its cash flows for the years ended December 31, 2009 and 2009 and the period from December 31, 2007 (date of inception) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has incurred recurring net losses, resulting in negative cash flows and negative working capital. There are limited financial assets in which to satisfy future cash requirements. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The financial statements of InfoSPI, Inc. as of December 31, 2009 and for the year then ended have been restated for the correction of a misstatement during the period. Note 1 describes the company’s disclosure and correction of the misstatement. /s/Randall N. Drake, CPA, PA Randall N. Drake, CPA, PA Clearwater, Florida February 3, 2011 F-1 INFOSPI, INC. (A DEVELOPMENT STAGE COMPANY) RESTATED – BALANCE SHEETS As Of As of December 31, 2009 December 31, 2008 ASSETS CURRENT ASSETS Cash $
